Title: From George Washington to John Hancock, 31 August 1776
From: Washington, George
To: Hancock, John



Sir
New York Augt 31st 1776

Inclination as well as duty would have Induced me to give Congress the earliest Information of my removal and that of the Troops from Long Island & Its dependencies to this City the night before last, But the extreme fatigue whic⟨h⟩ myself and Family have undergone as much from the Weather since the Engagement on the 27th rendered me & them entirely unfit to take pen in hand—Since Monday scarce any of us have been out of the Lines till our passage across the East River was effected Yesterday morning & for Forty Eight Hours preceding that I had hardly been of[f] my Horse and never closed my Eyes so that I was quite unfit to write or dictate till this Morning.
Our Retreat was made without any Loss of Men or Ammunition and in better order than I expected from Troops in the situation ours were—We brought off all our Cannon & Stores, except a few heavy peices, which in the condition the earth was by a long continued rain, we found upon Trial impracticable—The Wheels of the Carriages sinking up to the Hobs, rendered it impossible for our whole force to drag them—We left but little provisions on the Island except some Cattle which had been driven within our Lines and which after many attempts to force across the Water we found Impossible to effect, circumstanced as we were—I have Inclosed a Copy of the Council of War held previous to the Retreat, to which I beg leave to refer Congress for the Reasons or many of them, that led to the adoption of that measure. Yesterday Evening and Last night a party of our Men were employed in bringing Our Stores, Cannon, Tents &ca from Governors Island, which they nearly compleated—Some of the Heavy Cannon remain there still, but I expect will be got away to day.
In the Engagement on the 27th Generals Sullivan & Stirling

were made prisoners; The former has been permitted on his parole to return for a little time—From My Lord Stirling I had a Letter by Genl Sullivan a Copy of which I have the Honor to transmit—That contains his Information of the Engagement with his Brigade—It is not so full and certain as I could wish; he was hurried most probably as his Letter was unfinished—Nor have I been yet able to obtain an exact account of Our Loss, we suppose It from 700 to a Thousand, killed & taken—Genl Sullivan says Lord Howe is extremely desirous of seeing some of the Members of Congress for which purpose he was allowed to come out & to communicate to them what was passed between him & his Lordship—I have consented to his going to Philadelphia, as I do not mean or conceive It right to withold or prevent him from giving such information as he possesses in this Instance.
I am much hurried & Engaged in Arranging and making new Dispositions of our Forces, The Movements of the Enemy requiring them to be immediately had, and therefore have only time to add that I am with my best regards to Congress Their & Your Most Obedt He Servt

Go: Washington

